Citation Nr: 1723003	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for residuals of a right index finger injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran filed a Notice of Disagreement (NOD) in July 2011 and was subsequently scheduled for a travel-board hearing on February 8, 2017, in which the Veteran did not appear for said hearing.  Therefore, since a request for postponement was not received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the Veteran's claim, and remand is required to comply with the duty to assist to secure VA medical records, the Veteran's complete service treatment records (STRs), and to request a VA medical examination.

First, the March 2011 VA rating decision and July 2012 Statement of the Case (SOC) both indicate the Veteran's outpatient treatment records from VA Medical Center (VAMC), Biloxi/Pensacola Clinic, dated from July 26, 2010 to October 25, 2011, were considered in the adjudication of the Veteran's claim.  The record, however, only reveals outpatient records dated for July 26, 2010.  Given that the Veteran's medical records are not associated with the electronic claims file (ECF), remand is required to secure these records.  38 C.F.R. 3.159(c)(2) (2016).

Next, it does not appear that the service treatment records (STRs) that the RO relied upon to make its March 2011 decision were complete, where the STRs only included the Veteran's Report of Medical Examination at separation, his Report of Medical History at enlistment, his Special Duty Medical Abstract, and his Immunization Record.  Notably, these STRs were received by the Montgomery RO in August 2010, however, in November 2010, the RO noted that it had not received the Veteran's STR.  Specifically, the Montgomery RO emailed the Detroit RO, requesting that it send the Veteran's STRs to it because the records were sent there based on an "MO1 request" that it had sent to the National Personnel Records Center (NPRC).  Upon review of the ECF, it cannot be discerned if the STRs were sent or if they even existed because there was no response from the Detroit RO and it does not appear that additional STRs were added to the record.  Furthermore, the Veteran in his July 2012 substantive appeal, wherein he stated that while on the USS Lewis and Clark in 1968 or 1969 he cut his finger "to the bone" requiring twenty stiches, informed VA that it sent him medical records that were blank.  It appears that he is discussing his STRs.  All in all, the aforementioned demonstrates a lack of clarity as to whether the Veteran's complete STRs have been secured.  Given the relevance of these records, another request should be done for his STRs.  38 C.F.R. § 3.159(c)(3) (2016).

Finally, the Board notes that the Veteran has not been afforded a VA examination for his right finger injury.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran competently reports on his Claim Form and VA Form 9 that he injured his finger while in service and continues to experience problems with it.  As such, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the etiology of the Veteran's claim for residuals of his right finger injury.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding STRs, VA treatment records, to include those from the VAMC Biloxi/Pensacola Clinic, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  The efforts to obtain these records must be documented in the Veteran's ECF.
  
2.  Upon completion of the aforementioned, the Veteran must be afforded a VA examination to determine the nature and etiology of the Veteran's residuals of his right finger injury.  The examiner should review all pertinent records associated with the file, including the Veteran's service treatment records, post-service medical records and lay statements.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present right finger disabilities.  With respect to any currently present right finger disability, the examiner should provide an opinion to address the following:

a) Is it at least as likely as not (50% probability or greater) or less likely than not (probability less than 50%) that such disability had its onset in or otherwise related to any disease or injury in service?

b) Is it at least as likely as not (50% probability or greater) or less likely than not (probability less than 50%) that such disability manifested within one year of the Veteran's military discharge in 1969?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the disability, and comment specifically on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

A rationale for all opinions expressed should be provided in the examination report.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

3.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




